Title: To Thomas Jefferson from John Adams, 19 May 1821
From: Adams, John
To: Jefferson, Thomas


            My dear Friend
            Montezillo
              May 19. 1821
            
          Must we, before we take our departure from this grand and beautiful world, Surrender all our pleasing hopes of the progres of Society? Of improvement of the intellectual and moral condition of the World? Of the reformation of mankind?The Picmon Revolution Scarcely assumed a form; and the Niapolitain bubble is burst. And what Should hinder the Spanish and Portugese Constitutions from rushing to the same ruin? The Cortes is in one Assembly, vested with the legislative power.— The King and his Priests Armies Navies and all other Officers are vested with the Executive Authority of Government. Are not here two Authorities up, neither Supream? Are they not necessarily Rivals constantly contending like Low Physick and Divinity for Superiority? Are they not two Armies drawn up in battle Array just ready for civil war?Can a free Government possibly exist with a Roman Catholic Religion?The Art of Lawgiving is not So easy as that of Architecture or Painting. New York and Rhode Island are Struggling for conventions to reform their Constitutions and I am told there is danger of making them worse. Massachusetts has had her Convention: but our Sovereign Lords The People think themselves wiser than their Representatives, and in several Articles I agree with their Lordships. Yet there never was a cooler, a more patient candid, or a wiser deliberative Body than that Convention.I may refine too much: I may be an Enthusiast. But I think a free Government is necessarily a complicated Piece of Machinery, the nice and exact Adjustment of whose Springs, Wheels and Weights are not yet well comprehended by the Artists of the Age and Still less by The People.I began this letter principally to enquire after your health and to repeat Assurances of the Affectionof your Friend
            John Adams
          